Exhibit 10.13

AFTER RECORDING RETURN TO

 

 

 

 

 

 

 

(This space reserved for recording information)

 

REAL ESTATE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES

AND RENTS, FINANCING STATEMENT AND FIXTURE FILING
(with Power of Sale)

THIS REAL ESTATE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS,
FINANCING STATEMENT AND FIXTURE FILING (hereinafter referred to as this
"Mortgage") is made effective this 7th day of December, 2017, by Paycom Payroll,
LLC, a Delaware limited liability company, having an address of 7501 West
Memorial Road, Oklahoma City, Oklahoma, 73142 (hereinafter referred to as
"Mortgagor"), in favor of JPMORGAN CHASE BANK, N.A., having a mailing address at
210 W. Park Avenue, 27th Floor, Oklahoma City, OK 73102 ("Mortgagee"), in its
capacity as agent and mortgagee for the Secured Parties (as hereinafter
defined).

 

W I T N E S S E T H :

WHEREAS, Mortgagor has entered into that certain Term Credit Agreement of even
date herewith (as it may be amended, supplemented and/or restated from time to
time, the "Credit Agreement") among Mortgagor, the other Loan Parties party
thereto, the financial institutions from time to time party thereto
(collectively, the "Lenders"), and Mortgagee, pursuant to which the Lenders have
agreed, upon satisfaction of the terms and conditions set forth therein, to make
certain Term Loans to Mortgagor from time to time in the aggregate principal
amount not to exceed $60,000,000.00 (capitalized terms and phrases used herein
and not otherwise defined herein have the same meanings herein as are assigned
to them in the Credit Agreement).

NOW, THEREFORE, to secure the prompt payment and performance of the Term Loans
under the Credit Agreement and all other Secured Obligations hereinafter
described, Mortgagor does hereby grant, bargain, sell, convey, mortgage and
grant a security interest unto Mortgagee with power of sale, for the benefit of
Mortgagee, the Lenders and all other holders from time to time of the Secured
Obligations (collectively, the "Secured Parties"), all of Mortgagor's right,
title and interest in and to the following (hereinafter collectively referred to
as the "Mortgaged Premises"):

A.The real property located in Oklahoma County, State of Oklahoma, described at
Exhibit A, together with all tenements, hereditaments and appurtenances thereof
and all easements and rights of way inuring to the benefits thereof
(collectively, the "Land");

B.All buildings, structures, and improvements now or hereafter constructed on
the Land (the "Improvements");

 

--------------------------------------------------------------------------------

Exhibit 10.13

C.All goods that are or are to become fixtures related to the Land and the
Improvements, together with all future additions and accessions to, replacements
of or substitutions for such fixtures;

D.All leases and subleases affecting the Mortgaged Premises ("Leases") and all
rents, rentals, lease payments, profits, royalties and security and other lease
or tenant deposits ("Rents") from such Leases or other use of the Mortgaged
Premises;

E.All condemnation or other awards and all insurance policies and proceeds of
insurance policies; and

F. All proceeds and products of such the foregoing (whether cash or otherwise),
including cash proceeds of all insurance policies pertaining thereto (all of the
foregoing personal property and rights being hereinafter referred to as the
"Collateral").

TO HAVE AND TO HOLD the Mortgaged Premises, for the benefit of the Secured
Parties, subject to the terms and conditions hereof.

Mortgagor covenants that, except for and subject to the Permitted Encumbrances:
(a) Mortgagor has good and marketable title to the Mortgaged Premises, (b) the
Mortgaged Premises are free and clear of all Liens, other than Permitted
Encumbrances, and (c) Mortgagor hereby warrants and will forever defend the
title to the Mortgaged Premises against the claims or demands of all persons
whomsoever. As used herein, "Permitted Encumbrance" means and includes (i) any
Permitted Lien and (ii) the exceptions to title identified on Schedule B-I of
the title policy delivered to Mortgagee in connection with the closing of the
Credit Agreement.

1.

Secured Obligations. The lien of this Mortgage is given by Mortgagor as a
first-priority (subject only to Permitted Encumbrances) mortgage lien securing
the payment and performance of the following-described liabilities, indebtedness
and obligations (hereinafter collectively referred to as the "Secured
Obligations"):

 

(a)

All Indebtedness of the Loan Parties under the Credit Agreement and other Loan
Documents, including the Term Loans;

 

(b)

All Swap Agreement Obligations;

 

(c)

All Banking Services Obligations;

 

(d)

All other "Obligations" (as that term is defined in the Credit Agreement) and
all other liabilities, obligations and indebtedness of the Loan Parties arising
out of or relating to the Credit Agreement, this Mortgage or any other of the
Loan Documents, including costs and expenses of collection and other amounts
reimbursable under Section 9.03 of the Credit Agreement;

 

(e)

Any sums which may be advanced or paid by Mortgagee under the terms of this
Mortgage, the Credit Agreement or any other Loan Document, on account of the
default or failure of Mortgagor to comply with the covenants, agreements and
obligations stated herein and therein, and any sums reasonably expended by

2

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

Mortgagee in exercising or attempting to exercise any right or remedy granted or
otherwise available to Mortgagee upon the occurrence of an Event of Default,
together with interest on such sums at the Past Due Rate provided in the Credit
Agreement; and

 

(f)

Any and all renewals, extensions, modifications, supplements, replacements,
rearrangements, restatements or changes in form of any of the foregoing.

2.

Release of Mortgage.  If Mortgagor shall pay and perform the Secured Obligations
in full, and if the obligation of Secured Parties to make further Term Loans,
advances or extension of credit to Mortgagor shall have terminated or expired,
this Mortgage shall be and become null and void and shall be released by
Mortgagee at the sole cost and expense of Mortgagor.

3.

Insurance.  

 

(a)

Proceeds of Insurance. If no Event of Default exists at the time such proceeds
are received, Mortgagee shall pay over to Mortgagor any insurance proceeds paid
in respect of any loss or damage of the Mortgaged Premises for the repair or
restoration of the Mortgaged Premises.  If an Event of Default exists at the
time such proceeds are received, then Mortgagee may, in its Permitted
Discretion, retain the insurance proceeds as security for the Secured
Obligations and from time to time apply such proceeds toward payment of the
Secured Obligations that are then due and payable.  Mortgagee shall not be
obligated to see to the proper application of any amount paid over to
Mortgagor.  

 

(b)

Expiration. Not less than thirty (30) days prior to the expiration dates of each
certificate or policy required of Mortgagor pursuant to this paragraph,
Mortgagor will deliver to Mortgagee a renewal certificate and copy of the policy
or policies marked "premium paid" or accompanied by other evidence of payment
reasonably satisfactory to Mortgagee.  In the event of a foreclosure of this
Mortgage, the purchaser of the Mortgaged Premises shall succeed to all the
rights of Mortgagor, including any right to unearned premiums, in and to all
certificates and policies of insurance assigned and delivered to Mortgagee
pursuant to the provisions of this paragraph.  

 

(c)

Flood Insurance.  Mortgagor specifically covenants and agrees that in the event
Mortgagor has provided Mortgagee with evidence reasonably satisfactory to
Mortgagee that flood insurance covering the Mortgaged Premises should not be
required under applicable law at time of execution of this Mortgage and the
Mortgaged Premises should thereafter become eligible for flood insurance under
the National Flood Insurance Program, or under any subsequent Act of Congress of
the United States, and should the Mortgaged Premises be located in an area now
or thereafter designated by the Secretary of Housing and Urban Development as an
area having special flood or mudslide hazards, Mortgagor and Mortgagor's
successors in title shall maintain at its or their sole cost and expense flood
insurance available under the National Flood Insurance Program, in such amounts
and in such form as may be required by Mortgagee.

3

 

--------------------------------------------------------------------------------

Exhibit 10.13

4.

Alterations. Without the prior written consent of Mortgagee, Mortgagor shall not
remove, demolish or materially alter any Improvement, if, after taking into
account any related enhancements, repairs and new construction, the use of the
Mortgaged Premises, taken as a whole, for its intended purpose is materially and
adversely affected.

5.

Defaults. The occurrence of an Event of Default under the Credit Agreement shall
constitute an "Event of Default" hereunder.

6.

Remedies. While an Event of Default exists, Mortgagee shall have the right (but
shall not be obligated) to exercise its rights and remedies under the Credit
Agreement, any other Loan Document and hereunder, without notice, demand,
presentment or protest (each and all of which are hereby expressly waived), as
it deems necessary or advisable to protect or enforce its rights and remedies
against Mortgagor and to the Mortgaged Premises, including the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Mortgagee may determine, in its sole discretion, without
impairing or otherwise effecting its other rights or remedies:

 

(a)

Foreclose this Mortgage or sell the Mortgaged Premises in accordance with the
Oklahoma Power of Sale Mortgage Foreclosure Act, as the same may be amended from
time to time, and shall be entitled to the possession of the Mortgaged Premises
and the Rents therefrom; or

 

(b)

Institute an action, suit or proceeding in equity for the specific performance
of any of the provisions contained in the Credit Agreement, any other Loan
Document or herein; or

 

(c)

Subject to applicable law, sue and recover a judgment on the Secured
Obligations, as the same becomes due and payable, or on account of any default
or defaults by Mortgagor under the Secured Obligations, the Credit Agreement,
any other Loan Document or hereunder; or

 

(d)

With or without the entrance upon or taking possession of the Mortgaged
Premises, collect and receive all Rents and cash collateral derived from the
Mortgaged Premises; or

 

(e)

Release any portion of the Mortgaged Premises for such consideration as
Mortgagee may require without, as to the remainder of the Mortgaged Premises, in
anyway impairing or affecting the lien or priority of this Mortgage, or
improving the position of any subordinate lienholder or other person with
respect thereto, except to the extent that the Secured Obligations shall have
been reduced by the actual monetary consideration, if any, received by Mortgagee
for such release, and may accept by assignment, pledge or otherwise any other
property in place thereof as Mortgagee may require without being accountable for
so doing to any other lien or; or

 

(f)

Take any other action, or pursue any other right or remedy, as Mortgagee may
have under applicable law, and Mortgagor does hereby grant the same to
Mortgagee.

4

 

--------------------------------------------------------------------------------

Exhibit 10.13

In the event that Mortgagee shall exercise any of the rights or remedies set
forth herein, Mortgagee shall not be deemed to have entered upon or taken
possession of the Mortgaged Premises except upon the exercise of any right to do
so, as evidenced by its demand and overt act for such purpose, nor shall
Mortgagee be deemed a mortgagee-in-possession by reason of such entry or taking
possession.  Mortgagee will not be liable to account for action taken pursuant
to any such exercise other than for Rents actually received by such party, nor
for any loss sustained by Mortgagor resulting from any failure to let the
Mortgaged Premises, nor from any other act or omission of Mortgagee except to
the extent such loss is caused by the gross negligence or willful misconduct of
Mortgagee.  Mortgagor hereby consents to, ratifies and confirms the exercise by
Mortgagee of said rights and remedies, and appoints Mortgagee as its attorney in
fact. This power, being coupled with an interest, shall be irrevocable as long
as the Secured Obligations are not fully repaid and discharged and shall be
granted distinctly to Mortgagee, and Mortgagee may utilize its power to the
extent permitted by applicable law.

In any proceeding, judicial or otherwise, to foreclose this Mortgage or enforce
any other remedy of Mortgagee under the Credit Agreement, under any other Loan
Document or hereunder, there shall be allowed and included as an addition to and
a part of the Secured Obligations in the decree for sale or other judgment or
decree all expenditures and expenses which are paid or incurred in connection
with the exercise by Mortgagee of any of its rights and remedies provided or
referred to herein (including, without limitation, court costs and attorneys'
fees), and the same shall be secured by this Mortgage.

If an Event of Default exists as a result of Mortgagor’s failure to pay any of
the taxes, assessments, debts, liens or other charges as the same become due and
payable, or to insure the Mortgaged Premises or deliver the certificates of
insurance and copies of the policies of insurance as herein provided, or to
perform Mortgagor's covenants and agreements herein, Mortgagee is hereby
authorized, at its option, to insure the Mortgaged Premises, or any part
thereof, and pay the costs of such insurance, and to pay such taxes,
assessments, debts, liens or other charges herein described, or any part
thereof, and to remedy Mortgagor's failure to perform hereunder and pay the
costs associated therewith, and Mortgagor hereby agrees to refund on demand all
sum or sums so paid, with interest thereon at the CB Floating Rate in effect
from time to time plus two percent per annum; and any such sum or sums so paid
together with interest thereon shall become a part of the Secured Obligations;
provided, however, that the retention of a lien hereunder for any sum so paid
shall not be a waiver of subrogation or substitution which Mortgagee might
otherwise have.

7.

Receivership.  Mortgagor hereby voluntarily and expressly consents and
stipulates to the appointment of a receiver over the Mortgaged Premises in the
event Mortgagee elects to seek the appointment at any time that an Event of
Default exists.  In such event Mortgagee shall be entitled to appointment of a
receiver without the necessity of establishing that the property is probably
insufficient to discharge the mortgage debt, the express purpose and intent of
this clause being hereby acknowledged to provide for the appointment of a
receiver in accordance with the provisions of 12 O.S. § 1551(2)(c), as amended,
upon the occurrence of any breach, default, violation or other non-performance
under this Mortgage by Mortgagor.

5

 

--------------------------------------------------------------------------------

Exhibit 10.13

8.

Appraisement.  In case of judicial foreclosure hereof and sale hereunder,
appraisement of the Mortgaged Premises is hereby expressly waived, or not
waived, at the sole option of Mortgagee, such option to be exercised thereby at
the time judgment is entered in such foreclosure, or at any time prior thereto.

9.

Sale in Parcels.  In case of any sale under this Mortgage by virtue of judicial
proceedings, power of sale or otherwise, the Mortgaged Premises may be sold in
one parcel and as an entirety or in such parcels, manner or order as Mortgagee
in its sole discretion may elect, and Mortgagor waives any and all rights which
Mortgagor may have to insist upon the sale of the Mortgaged Premises in one
parcel or in separate parcels.

10.

Condemnation Awards.  Mortgagor covenants and agrees that if at any time that an
Event of Default exists all or any portion of the Mortgaged Premises shall be
taken or damaged under the power of eminent domain, the award received by
condemnation proceedings for any property so taken or any payment received in
lieu of such condemnation proceedings be paid over and applied in the same
manner set forth above with respect to insurance proceeds.  Mortgagor, promptly
upon obtaining knowledge of the institution of any proceedings or negotiations
for the condemnation of the Mortgaged Premises, or any portion thereof, will
notify Mortgagee in writing of the pendency of such negotiations or
proceedings.  Mortgagee may participate in any such negotiations or proceedings,
and Mortgagor from time to time will execute and deliver to Mortgagee all
instruments requested by Mortgagee to permit such participation.

11.

Renewals/Extensions/Future Advances.  This Mortgage shall secure the payment of
the Secured Obligations, which include obligations not only with respect to
existing indebtedness, but also with respect to such future advances made
pursuant to the terms of the Credit Agreement or this Mortgage, whether such
advances are made before, during or, to the extent allowable under applicable
law, after the pendency of any proceedings to foreclose the lien of this
Mortgage or otherwise enforce the rights of Mortgagee hereunder to the same
extent as if such future advances were made on the date of the execution of this
Mortgage.  The total amount of indebtedness represented by such Secured
Obligations and that may be so secured may decrease or increase from time to
time, and shall include any disbursements by or on behalf of Mortgagee made for
the payment of taxes, levies or insurance on the Mortgaged Premises, with
interest on such disbursements at the applicable interest rates.  The provisions
of this paragraph 11 shall not be construed to imply any obligation on any
Secured Party to make any future advances, it being the intention of the parties
that any future advances shall be solely at the discretion and option of the
Secured Parties, except as otherwise expressly provided in the Credit Agreement.

12.

Indulgences, Extensions, No Waiver.  No failure by Mortgagee to insist upon the
strict performance by Mortgagor of any of the terms and provisions hereof shall
be deemed to be a waiver of any of the terms and provisions hereof, and
Mortgagee, notwithstanding any such failure, shall have the right thereafter to
insist upon the strict performance by Mortgagor of any and all of the terms and
provisions of this Mortgage to be performed by Mortgagor.  Neither Mortgagor nor
any other person now or hereafter obligated for the payment of the whole or any
part of the Secured Obligations shall be relieved of such

6

 

--------------------------------------------------------------------------------

Exhibit 10.13

obligation by reason of the failure of Mortgagee to comply with any request of
Mortgagor or of any other person so obligated to take action to foreclose this
Mortgage or otherwise enforce any of the provisions of this Mortgage or of any
Secured Obligations, or by reason of the release, regardless of consideration,
of the whole or any part of the security held for the indebtedness secured by
this Mortgage, or by reason of any agreement or stipulation between any
subsequent owner or owners of the Mortgaged Premises and Mortgagee extending,
from time to time, the time of payment or modifying the terms of the Credit
Agreement or this Mortgage if the consent of Mortgagor has been obtained in
connection with such modification to the extent Mortgagor remains liable for
repayment of the Secured Obligations, and in the latter event, Mortgagor and all
such other persons shall continue to be liable to make such payments according
to the terms of any such agreement of extension or modification unless expressly
released and discharged in writing by Mortgagee.  Regardless of consideration,
and without the necessity for any notice to or consent by the holder of any
subordinate lien on the Mortgaged Premises, Mortgagee may release the obligation
of anyone at any time liable for any or all of the Secured Obligations or any
part of the security held for the Secured Obligations and may from time to time
extend the time of payment or otherwise modify the terms of the Credit Agreement
and/or this Mortgage without, as to the security for the remainder thereof, in
any way impairing or affecting the lien of this Mortgage or the priority of such
lien, as security for the payment of the indebtedness as it may be so extended
or modified, over any subordinate lien.  Mortgagee may resort for the payment of
the Secured Obligations to any other security therefor held by Mortgagee in such
order and manner as Mortgagee may elect.

13.

Cumulative Remedies.  The rights of Mortgagee arising under the clauses and
covenants contained in this Mortgage shall be separate, distinct and cumulative
and none of them shall be in exclusion of the other.  No act of Mortgagee shall
be construed as an election to proceed under any one provision herein to the
exclusion of any other provision, anything herein or otherwise to the contrary
notwithstanding.

14.

Security Interest.  This Mortgage shall also be considered to be and shall be
construed as a security agreement and a financing statement with respect to any
and all of the items and types of the Collateral in which a security interest
may be created pursuant to the Oklahoma Uniform Commercial Code (the "UCC
Collateral") and, subject to the Permitted Encumbrances, Mortgagor hereby grants
to Mortgagee a first and prior, continuing security interest in and to the UCC
Collateral (including all proceeds and products thereof) described or referred
to herein, whether now owned or hereafter acquired.  Mortgagee shall be entitled
to exercise any and all rights that it may have hereunder or under the Oklahoma
Uniform Commercial Code with respect to the UCC Collateral.

7

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

(a)

Upon the occurrence of an Event of Default hereunder and acceleration of the
Secured Obligations, Mortgagee may at its discretion require Mortgagor to
assemble the UCC Collateral and make it available to Mortgagee at a place
reasonably convenient to both parties to be designated by Mortgagee.

 

(b)

Upon the occurrence of an Event of Default hereunder and acceleration of the
Secured Obligations, all or any part of the UCC Collateral may, at the sole
discretion of Mortgagee, be combined with the real property covered hereby and
sold together with such real property as an entirety, or the UCC Collateral (or
any part of the UCC Collateral not sold together with the real property) may be
sold separately, as one parcel or in such parcels, manner or order as Mortgagee,
in its sole discretion, may elect.

 

(c)

Mortgagee shall give Mortgagor written notice of the time and place of any
public sale of any of the UCC Collateral or of the time after which any private
sale or other intended disposition thereof is to be made by sending notice to
Mortgagor at least ten (10) days before the time of the sale or other
disposition, which provisions for notice Mortgagor and Mortgagee agree are
reasonable.

 

(d)

Mortgagor will from time to time, within ten (10) days after request by
Mortgagee, execute, acknowledge and deliver any financing statement,
continuation statement, inventory list or other similar documents that Mortgagee
may reasonably request in order to protect, preserve, continue, perfect, extend
or maintain the security interest under and the priority of this Mortgage and
will, upon demand, pay any expenses and fees incurred by Mortgagee in the
preparation, execution and filing of any such documents.

 

(e)

This Mortgage shall be filed of record against the tract index of the real
estate records of the County Clerk of Oklahoma County, Oklahoma, as a fixture
filing and covers all of the items and types of Collateral constituting or to
constitute "fixtures" as defined in 12A O.S. § 1-9-102(41) and this Mortgage
shall constitute a "fixture filing" as set forth in 12A O.S. § 1-9-102(40).

15.

Leases/Assignment of Rents and Profits.  Mortgagor hereby mortgages, pledges and
collaterally grants and assigns to Mortgagee, as additional security for the
Secured Obligations all of such Leases now existing or hereafter made of all or
any part of the Mortgaged Premises, together with all Rents due or held or
hereafter to become due or held in connection therewith.  This assignment is
intended to grant unto Mortgagee all rights, powers, remedies and privileges
afforded to a mortgagee under 46 O.S. § 4A, as amended, and no additional duties
or obligations (fiduciary or otherwise) except those expressly required of or
imposed on mortgagees by the aforesaid statutory provision as a result of this
assignment or exercise or attempted exercise of its rights hereunder.

16.

Subrogation.  To the extent funds are advanced under the Term Loans hereby
secured for the purpose of paying any indebtedness secured by any mortgage lien
having priority over the lien of this Mortgage, Mortgagee shall be subrogated to
any and all rights, superior titles, liens and equities owned or claimed by the
holder of such prior mortgage.  

8

 

--------------------------------------------------------------------------------

Exhibit 10.13

Except with respect to the priority of any mortgage to which Mortgagee is
subrogated pursuant to the provisions hereof, the terms and provisions of this
Mortgage shall govern the rights and remedies of Mortgagee and shall supersede
the rights and remedies provided under any mortgage to which Mortgagee is
subrogated.

17.

Notices.  All notices required hereunder shall be sent pursuant to Section 9.01
of the Credit Agreement. Unless expressly provided to the contrary herein, every
provision for notice, demand, consent or request shall be deemed fulfilled only
upon compliance with the notice provisions of this paragraph 17.

18.

Governing Law.  The Mortgaged Premises are located in the State of Oklahoma, and
the parties hereto agree that this Mortgage shall be governed by and construed
according to the laws of the State of Oklahoma and applicable federal law.

19.

Construction.  Wherever used in this Mortgage, unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein:
(i) the word "Mortgagor" shall mean "Mortgagor and/or any subsequent owner or
owners of the Mortgaged Premises"; (ii) the word "Mortgagee" shall mean
"Mortgagee or any successor holder of this Mortgage for the benefit of the
Secured Parties"; and (iii) the word "person" shall mean "an individual,
corporation, partnership, limited liability company, unincorporated association
or other entity."  The paragraph headings contained herein are included as a
matter of convenience and are not intended to define, limit or modify the terms
of this Mortgage.  This Mortgage shall be binding on Mortgagor and all
successors and assigns of Mortgagor and shall inure to the benefit of Mortgagee,
for the benefit of the Secured Parties, and all successors and assigns of
Mortgagee.

20.

Amendment.  This Mortgage cannot be changed except by an agreement in writing
signed by the party (i.e., Mortgagor or Mortgagee) against whom enforcement of
the change is sought.

21.

Last Dollars Secured; Priority.  If at any time this Mortgage shall secure less
than all of the principal amount of the Secured Obligations, it is expressly
agreed that any repayments of the principal amount of the Secured Obligations
shall not reduce the amount of the lien of this Mortgage until the lien amount
shall equal the principal amount of the Secured Obligations outstanding.

22.

Power of Sale.  In addition to the option to foreclose this Mortgage, upon the
occurrence of any default of any kind, Mortgagor hereby expressly grants to
Mortgagee a power of sale and Mortgagee shall be empowered and entitled, at its
option, to sell the Mortgaged Premises in accordance with the Oklahoma Power of
Sale Mortgage Foreclosure Act, as the same may be amended from time to time.

9

 

--------------------------------------------------------------------------------

Exhibit 10.13

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
MORTGAGEE TO TAKE THE MORTGAGED PREMISES AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.

23.

Concerning Mortgagor. Mortgagor hereby represents and warrants to Mortgagee that
it is not (i) a “transmitting utility” (as defined in the Oklahoma Uniform
Commercial Code), (ii) a utility, (iii) an interstate gas pipeline company, or
(iv) a public service corporation, as defined in Section 34, Article IX of the
Constitution of Oklahoma.

24.

Variable Interest Rate.  Pursuant to the terms of the Credit Agreement, the Term
Loans bear interest at a variable interest rate.

 

 

 

10

 

--------------------------------------------------------------------------------

Exhibit 10.13

IN WITNESS WHEREOF, the undersigned, Mortgagor has executed this Mortgage as of
the date first above written.

 

 

Paycom Payroll, LLC

 

 

 

 

 

By:

 

/s/ Craig E. Boelte

 

Name:

 

Craig E. Boelte

 

Title:

 

Chief Financial Officer

 

STATE OF OKLAHOMA

)

 

 

 

)  ss.

 

 

COUNTY OF OKLAHOMA

)

 

 

 

This instrument was acknowledged before me this _7th_ day of December 2017, by
Craig Boelte, Chief Financial Officer of Paycom Payroll, LLC, a Delaware limited
liability company.

 

/s/ Jericah Selby

Notary Public

 

My commission #

 

15010015

Expires:

 

10/30/2019

 

 

 

[SEAL]

 

 

 

 